               1   MICHAEL W. BIEN – 096891                 DONALD SPECTER – 083925
                   ERNEST GALVAN – 196065                   STEVEN FAMA – 099641
               2   LISA ELLS – 243657                       PRISON LAW OFFICE
                   ROSEN BIEN                               1917 Fifth Street
               3   GALVAN & GRUNFELD LLP                    Berkeley, California 94710-1916
                   101 Mission Street, Sixth Floor          Telephone: (510) 280-2621
               4   San Francisco, California 94105-1738
                   Telephone: (415) 433-6830
               5
                                                            CLAUDIA CENTER – 158255
               6                                            AMERICAN CIVIL LIBERTIES UNION
                                                            FOUNDATION
               7                                            DISABILITY RIGHTS PROGRAM
                                                            39 Drumm Street
               8                                            San Francisco, California 94111
                                                            Telephone: (415) 343-0770
               9
              10 Attorneys for Plaintiffs
              11
              12                             UNITED STATES DISTRICT COURT

              13                             EASTERN DISTRICT OF CALIFORNIA

              14
              15 RALPH COLEMAN, et al.,                     Case No. 2:90-cv-00520-KJM-DB
              16               Plaintiffs,                  STIPULATION AND ORDER
                                                            REGARDING SCRIBNER’S ERROR
              17         v.                                 IN STIPULATED ORDER
                                                            CONFIRMING ATTORNEYS’ FEES
              18 EDMUND G. BROWN, JR., et al.,              AND COSTS FOR THE SECOND
                                                            QUARTER OF 2018
              19               Defendants.
                                                            Judge: Hon. Deborah Barnes
              20
              21
              22
              23
              24
              25
              26
              27
              28

                    STIPULATION AND ORDER REGARDING SCRIBNER’S ERROR IN STIPULATED ORDER CONFIRMING
[3318855.2]                     ATTORNEYS’ FEES AND COSTS FOR THE SECOND QUARTER OF 2018
               1         Pursuant to the periodic fees process in this case, Plaintiffs and Defendants filed
               2 with this Court their Stipulation and [Proposed] Order Confirming Attorneys’ Fees and
               3 Costs for the Second Quarter of 2018 (“the Q2 Fees Stipulation”) on September 10, 2018
               4 stating that the parties had agreed to resolve all disputes regarding fees and costs for the
               5 quarter for a total of $739,710.28. ECF No. 5914. This Court granted that stipulated order
               6 on September 24, 2018, and Defendants duly paid the ordered amount of $739,710.28.
               7 ECF No. 5930.
               8         Plaintiffs’ counsel thereafter discovered that in preparing the Q2 Fees Stipulation,
               9 they had accidentally transposed two digits in the amount the parties had agreed upon to
              10 resolve the relevant fees and costs for the quarter. Whereas the text of the stipulation
              11 stated that the parties had agreed to resolve their fees and costs for the quarter for
              12 $739,710.28, as reflected on page 3 of the Q2 Fees Stipulation (ECF No. 5914), the parties
              13 actually agreed to $793,710.28—a differential of $54,000. The parties agree that
              14 $793,710.28 is the true agreed upon amount.
              15 / / /
              16 / / /
              17 / / /
              18 / / /
              19 / / /
              20 / / /
              21 / / /
              22 / / /
              23 / / /
              24 / / /
              25 / / /
              26 / / /
              27 / / /
              28 / / /
                                                                  1
                    STIPULATION AND ORDER REGARDING SCRIBNER’S ERROR IN STIPULATED ORDER CONFIRMING
[3318855.2]                     ATTORNEYS’ FEES AND COSTS FOR THE SECOND QUARTER OF 2018
               1         THEREFORE, THE PARTIES HEREBY STIPULATE AND AGREE that $54,000
               2 plus interest is due and collectable as of forty-five days from the date of entry of this Order
               3         IT IS SO STIPULATED.
               4 DATED: November 9, 2018                       /s/ Elise Thorn
                                                               Elise Thorn
               5                                               Deputy Attorney General
               6                                               Attorneys for Defendants

               7
               8 DATED: November 9, 2018                       /s/ Lisa Ells
                                                               Lisa Ells
               9
                                                               ROSEN BIEN GALVAN & GRUNFELD LLP
              10                                               Attorneys for Plaintiffs

              11
              12         IT IS SO ORDERED.
              13 Dated: November 13, 2018
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                 2
                    STIPULATION AND ORDER REGARDING SCRIBNER’S ERROR IN STIPULATED ORDER CONFIRMING
[3318855.2]                     ATTORNEYS’ FEES AND COSTS FOR THE SECOND QUARTER OF 2018
